Citation Nr: 0840319	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for anxiety reaction with a history of dizzy spells and post 
traumatic stress disorder (PTSD) features.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 50 percent disability 
rating for the veteran's anxiety reaction with a history of 
dizzy spells and PTSD features.  In an April 2008 rating 
decision, the RO increased his rating from 50 to 70 percent 
for his anxiety reaction with PTSD features retroactively 
effective from November 1, 2006.  He has continued his 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In February 2007, the veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge 
(VLJ).

In an August 2007 remand, the Board directed the AMC to 
obtain additional VA treatment records and to afford a VA 
psychiatric examination.  The additional development is now 
complete.


FINDING OF FACT

The medical evidence shows that the veteran is unable to work 
due to his service-connected psychiatric disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for a higher 100 percent rating for anxiety 
reaction with a history of dizzy spells and PTSD features.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Codes 9400-9412 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that a 100 percent 
schedular rating is warranted for the veteran's service-
connected psychiatric disability.  As such, no discussion of 
VA's duty to notify and assist is necessary.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that his service-connected anxiety 
reaction with PTSD features is more severe than his currently 
assigned 70 percent disability rating and that he is eligible 
for a higher disability rating.  The Board finds that the 
evidence supports a 100 percent rating for this condition.

The veteran's service-connected anxiety reaction with PTSD 
features is rated 70 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Codes 9400-9412 (2008).  VA assigns a 70 
percent evaluation where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.

VA assigns a 100 percent evaluation when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In a November 2006 VA mental disorders examination, the 
veteran reported having a depressed mood, irritability, 
anxiety, worry, and loss of interest in previously enjoyable 
activities such as fishing.  Other symptoms included 
insomnia, fatigue, helplessness, guilt and poor 
concentration.  He preferred to be alone and spent most of 
his time with his dog in his workshop, was unable to tolerate 
large crowds and startled easily and had few friends.  He was 
easily agitated and demonstrated mood lability with frequent 
angry verbal outbursts, and experienced unpredictable panic 
attacks which occurred one to four times per week.  He denied 
suicidal or homicidal ideation or a history of suicide 
attempts.  He reported sleeping about 4 hours a night and 
having three to four distressing dreams per week, but could 
not remember the content.  The examiner noted that the 
frequency of his psychiatric symptoms was daily and the 
severity was moderate, with the onset in 1972.  The veteran 
was alert and oriented to person place and time, was casually 
dressed and well groomed, cooperative and attentive and there 
was no guarding or evasiveness.  His psychomotor activity was 
decreased, his eye contact was poor, his mood was "down and 
out" and his affect was restricted.  His speech rate was 
slow with a normal tone; he was goal directed and coherent 
with no evidence of obsessions or compulsions.

The examiner diagnosed the veteran with panic disorder 
without agoraphobia and dysthymic disorder, and assigned a 
global assessment of functioning scale (GAF) score of 50.  
Subsequent to offering this assessment, the examiner 
commented that the veteran could be employed only in a low 
stress position that did not require contact with multiple 
co-workers or with the public.  In an addendum to the report, 
the examiner opined that the veteran did not meet the DSM-IV 
criteria for PTSD.  He assessed separate GAF scores of 50 
each for panic disorder without agoraphobia and dysthymic 
disorder, and assigned a GAF score of 60 for a cognitive 
disorder not otherwise specified.  The veteran's GAF scores 
of 50 reflect the examiner's assessment of the effects of the 
disability for which the veteran's service-connected 
psychiatric disability.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32). A GAF score of 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

VA furnished the veteran a compensation examination in May 
2008, post remand, to determine the current nature and 
severity of his anxiety reaction with PTSD features.  The 
examiner reviewed the claims file for the pertinent medical 
and other history.  During the examination, he complained of 
anxiety, startle response, insomnia, nightmares, difficulty 
with crowds and loud noises, panic attacks, anger problems, 
depression and hypervigilance.  The examiner noted that the 
veteran has had severe anger and altercations at work.  In 
one incident, the veteran admitted that he had attacked 
another colleague.  In the second, he was fired from work for 
coming back at his boss in a verbally aggressive manner.  He 
added that if he were in the position where he was threatened 
or undermined at work, he would not be able to tolerate it 
and might even hurt someone in such a situation.  The 
examiner diagnosed panic disorder with agoraphobia and 
dysthymic disorder and assigned a GAF score of 48, denoting 
serious impairment.  The examiner explained that he continues 
to meet the criteria for a panic disorder.  He also met the 
criteria for agoraphobia that he did not meet in his previous 
examination.  This diagnosis resulted from statements 
indicating that he has significant difficulty going to places 
and facing crowds.  There is no impairment of communication 
or thought process.  As to his employment, the examiner 
indicated that his service-connected disability prevents him 
from working as he remains a threat due to his anger and low 
tolerance.  Indeed, this examiner opined that he would have 
great difficulty adjusting to a regular work setting.

The examiner further explained that the GAF score of 48 
reflects moderate impairment in social functioning and severe 
impairment in industrial functioning.  The two diagnoses 
(panic disorder with agoraphobia and dysthymic disorder) on 
Axis 1 are related.  When it is impossible to separate the 
effects of a service- connected disability and a nonservice-
connected disability, reasonable doubt must be resolved in 
the veteran's favor and the symptoms in question attributed 
to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).
As such, the Board notes that the veteran's service-connected 
anxiety reaction with PTSD features now includes agoraphobia 
and dysthymic disorder 

Based on the most findings in the May 2008 VA examination, 
the Board finds that the medical evidence supports a higher 
100 percent rating for his service-connected psychiatric 
disability because he is unable to work due to the 
disability.  Thus, resolving all reasonable doubt in his 
favor, the veteran's anxiety reaction with PTSD features 
warrants a higher 100 percent rating.


ORDER

The claim for a higher 100 percent rating for anxiety 
reaction with a history of dizzy spells and PTSD features is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


